Case 2:13-cr-00091-PDW Document 94 Filed 03/09/20 Page 1 of 2

Case 2:13-cr-00091-PDW Document 93 *SEALED* Filed 03/06/20 Page 1 of 2

a

Locaf XO 83 (Rev. 2/11) Summons in a Criminal Case

UNITED STATES DISTRICT COURT
for the RECEIVED
UNITED STATES MARSHALS

MAR ~6 2020

District of North Dakota

United States of America
¥.

DISTRICT OF NORTH DAKOTA

Ryan Ronald Mountain
Case No. 2:13-cr-91

ee ee ee

Defendant
SUMMONS IN A CRIMINAL CASE

YOU ARE SUMMONED to appear before the United States district court at the time, date, and place set forth
below to answer to one or more offenses or violations based on the following document filed with the court:
Indictment [1 Superseding Indictment 1 Information © Superseding Information O Complaint

11 Probation Violation Petition Supervised Release Violation Petition [ Violation Notice © Order of Court

Place: Courtroom No.; Grand Forks

Ronald N. Davies US Courthouse, 102 N. 4th St.. Grand Forks. ND Date and Time: 03/16/2020 1:30 pm

This offense is briefly described as follows:

Initial Appearance re: Modification of the Conditions or Term of Supervision

 

Date: 03/06/2020 /s/ Ashley Sanders

issuing officer's signature

Ashley Sanders, Deputy Clerk

Printed name and title

 

I declare under penalty of perjury that | have:

xl Executed and returned this summons (T Returned this summons unexecuted

sae 3/9/2630 fol Yu -_
E Min’ Digg

Printed name and title
Case 2:13-cr-00091-PDW Document 94 Filed 03/09/20 Page 2 of 2

Case 2:13-cr-00091-PDW Document 93 *SEALED* Filed 03/06/20 Page 2 of 2

Local AO 83 (Rev. 2/I 5 Summons in a Criminal Case (Page 2)
ee

» Case No. 2:13-cr-91

This second page contains personal identifiers and therefore should
not be filed in court with the summons unless under seal.
(Not for Public Disclosure)

INFORMATION FOR SERVICE

Name of defendant/offender:

 

Last known residence:

 

 

Usual place of abode (if different from residence address):

 

 

If the defendant is an organization, name(s) and address(es) of officer(s) or agent(s) legally authorized to receive service of
process:

 

 

If the defendant is an organization, last known address within the district or principal place of business elsewhere in the
United States:

 

 

 

3G-90 OF SERVICE

This summons was received by me on (date)

oli personally served the summons on this defendant 7 Lels i derall Bal Ga
(place) on (date) 4 4 - 2. Q Ay) or .

0 On (date) I left the summons at the individual’s residence or usual place of abode

 

 

 

with (name) , 4 person of suitable age and discretion who resides
there, and I mailed a copy to the individual’s last known address; or

 

© I delivered a copy of the summons to (name of individual) ;

 

who is authorized to receive service of process on behalf of (name of organization)

 

on (date) and I mailed a copy to

the organizations’s last known address within the district or to its principal place of business elsewhere in the
United States; or

 

© The summons was returned unexecuted because:

 

 

I declare under penalty of perjury that this information is true.

Date returned: / G /5 dF 0

   

 

 
 

ca
Server's signature

VU

Printed nanie and title

Remarks:
